                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   MARK C. GERARD,
                                      1:18-cv-01182-NLH
                        Plaintiff,
                                      MEMORANDUM
   v.                                 OPINION & ORDER

   COMMISSIONER OF SOCIAL
   SECURITY,

                        Defendant.


APPEARANCES:

MARK C. GERARD
485 LUMMISTOWN ROAD
CEDARVILLE, NJ 08311

     Appearing pro se

PATRICK EUGENE ROACH
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     WHEREAS, this matter comes before the Court pursuant to

Section 205(g) of the Social Security Act, as amended, 42 U.S.C.

§ 405(g), regarding the denial of Plaintiff’s application for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) under Title II and Title XVI of the Social

Security Act, 42 U.S.C. § 401, et seq.; and
       WHEREAS, on May 17, 2019, the Court Ordered Plaintiff to

show cause as to (1) whether he opposes the withdraw of his

counsel; and (2) if he does not oppose the withdraw of his

counsel, whether he intends to pursue his Social Security appeal

with new counsel or on his own behalf pro se (Docket No. 21);

       WHEREAS, the Court further Ordered that if Plaintiff failed

to respond: 1) Plaintiff’s counsel’s motion to withdraw shall be

granted; 2) the Court will deem Plaintiff as proceeding pro se;

and 3) the Court will issue a separate Order to Show Cause as to

why the matter should not be closed for lack of prosecution

pursuant to Local Civil Rule 41.1(a) (Id.); and

       WHEREAS, Plaintiff’s response was due on June 7, 2019, but

Plaintiff failed to contact his counsel or the Court; and

       WHEREAS, on June 20, 2019, the Court granted counsel’s

motion to withdraw, stayed the proceedings, deemed Plaintiff as

appearing pro se, and ordered that within 20 days, Plaintiff was

to show cause as to why the matter should not be dismissed for

lack of prosecution pursuant to Local Civil Rule 41.1(a) 1 (Docket


1   Local Civil Rule 41.1(a) provides,

       Civil cases, other than bankruptcy matters, which have been
       pending in the Court for more than 90 days without any
       proceedings having been taken therein must be dismissed for
       lack of prosecution by the Court (1) on its own motion, or
       (2) on notice from the Clerk to all parties who have
       appeared, unless good cause is shown with the filing of an
       affidavit or other document complying with 28 U.S.C. § 1746
       from counsel of record or the unrepresented party. Notice
                                  2
No. 24); and

     WHEREAS, Plaintiff’s response was due on July 10, 2019, but

Plaintiff has failed to file his response or otherwise contact

the Court;

     THEREFORE,

     IT IS on this      18th        day of   July   , 2019

     ORDERED that the matter be, and the same hereby is,

DISMISSED for lack of prosecution pursuant to Local Civil Rule

41.1(a).



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




     shall be provided by the Clerk of either action
     contemplated above under sub-paragraphs (1) and (2) to
     counsel, their client(s) and/or unrepresented persons who
     have appeared.
                                3
